686 F.Supp.2d 173 (2010)
Chaz O. GULLEY, Plaintiff,
v.
James DZURENDA et al., Defendants.
Civil No. 3:08-CV-492 (TPS).
United States District Court, D. Connecticut.
February 25, 2010.
*174 Chaz O. Gulley, Somers, CT, pro se.
Terrence M. O'Neill, Attorney General's Office, Hartford, CT, for Defendants.

RULING ON MOTION FOR APPOINTMENT OF COUNSEL
THOMAS P. SMITH, United States Magistrate Judge.
The plaintiff has filed a motion for appointment of pro bono counsel pursuant to 28 U.S.C. § 1915. The Second Circuit has clearly established that before the Court may even consider such an appointment, the indigent person must demonstrate that he is unable to obtain counsel. See Hodge v. Police Officers, 802 F.2d 58, 61 (2d Cir.1986), cert. denied, 502 U.S. 986, 112 S.Ct. 596, 116 L.Ed.2d 620 (1991).
The plaintiff asserts that he is incarcerated and has no source of income and no money in his prisoner account. The plaintiff states that he was formerly represented by counsel, but counsel has since withdrawn. The plaintiff concedes that he has made no attempts to find a new attorney.
Since the plaintiff has not demonstrated that he is unable to secure legal assistance or representation on his own, the Motion for Appointment of Counsel [doc. # 44] is DENIED without prejudice. Any renewal of this motion shall be accompanied by a summary of the plaintiff's attempts to secure legal assistance or representation and the reasons why assistance was unavailable. The Clerk is directed to send the plaintiff a copy of the Civil Pro Bono PanelPublic List with a copy of this ruling.
IT IS SO ORDERED.